Title: To Alexander Hamilton from Francisco de Miranda, 6 April [–7 June] 1798
From: Miranda, Francisco de
To: Hamilton, Alexander



à Londres ce 6. Avril [–June 7] 1798

Celle-ci vous sera remise, mon Cher et respectable Ami, par mon Compatriote D. Pedro Josef de Caro, chargé des Depéches de la plus haute importance pour le President des Etats Unis: il vous dirà Confidentiellement ce que vous voudrez apprendre sur ce Sujet. Il paroit que le moment de nottre emancipation aproche, et que l’etablissement de la Libertè sur tout le Continent du Nouveaumonde nous est confiè par la Providence! Le seul danger que je prevois c’est l’introduction des principes-français, qui empoisonnerai la Libertè dans son berçèau, et finirai pour en detruir bien-tôt la votre; mais si nous prenons des Sages precautions à tems, tout pourrà fort bien-y reussir. Qu’il vous fasse voir mes instructions à cet egard, et vous pourriez-y ajouter ce qui me serait echapè.
On est convenü d’avance d’une forme de gouvernement mixte, qui me parai pourrà fort bien convenir au Pays: J’aurois l’honneur de vous le Soumetre à tems; mais je vous previens, que nous voudrions vous avoir avec nous pour cet important object, et que c’est le Veux de ceux de mes Compatriotes à qui j’ai parlè sur cette affaire; ainsi J’espere que Vous ne nous refuserez pas quand le moment Arriverà—vottre Greque predecesseur Solon, ne l’aurai pas fait au moins J’en suis sur! et il serà possible que J’aille bien tôt vous prendre moimême—il-y-a une autre Persone chez vous, qui m’est connüe de reputation, et que je crois, pourroit fort bien nous rendre des services tres important dans la partie militaire; c’est le general H. Lee de la Virginie. Come je reçüs au Commencement de la Revolution en france (par mon ami le Co: W. Smith) une Letter de lui Souhaitant d’entrer au Service de la Repl. alors; je me flatte qu’il ne nous refuserà non plus, quand il s’agit de la vrai-Libertè, que nous aimons tous et du bonheur de ses Compatriotes du Perou et du Mêxique—fairezmoi le plaisir de le presentir d’avance pour qu’il se prepare à nous acompagner, lui recomandant toujours toute la reserve qu’est indispensable—Nottre ami Knox voudra-t-il venir? J’en serois bien charmè, mais je crains que non.
Enfin Portez-vous bien mon Cher Ami—donnez-moi des vous nouvelles, sous l’adresse de Mr. King votre ministre Plenipe. ici—presentez mes compliments respectueux à Made. Hamilton—et croyez moi toujours avec un atachement inviolable votre sincere Ami.

F. de Miranda.
Alexr. Hamilton, Esqe. New-York.


P.S. ce 7. Juin 1798.
Mr. Caro est parti en droiture au Continent Americain, par des circonstances pressantes qui nous ont force à cette demarche. Les evenements pressent, et tout se prepare pour notre grande enterprise. J’ai vü vos Lettres à Mr. King, inclusivement jusques au 5. may dernier—je vous prie de repondre le plus-tôt possible, et de me communiquer vottre avis sur tout de qui regarde toutte l’Amerique. à Dieu
yours,

M——a.
